Title: Jonathan Williams, Jr., to the American Commissioners, 2 December 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen,
Nantes Decr 2 1777
By my Letter to day I am in expectation of Dispatches for Young which may perhaps be sent off before you receive the last important Express. I take the earliest opportunity to inform you that it will be my wish, in that case, to detain Capt. Youngs dispatches ’till I hear from you supposing you will choose to make some addition to them, and I request that you will favour me with an immediate order either to detain Capt. Youngs letters ’till further orders, or to send him off immediately, as to you may seem best. I have the honour to be with the greatest Respect Your most obedient Servant
J Williams J
The Hon. Commrs of the United States.
 
Addressed: The Honble The Commissioners / of the United States / Passy.
Notation: Jon Williams Nantes Decr 2 1777
